                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


 JUAN CARLOS BLANCO AYALA,
    Plaintiff,


             V.                                                         Case No. l:18-cv-1012


 UNITED STATES OF AMERICA,
      Defendant.




                                        MEMORANDUM OPINION


         Plaintiff, a United States citizen bom in El Salvador, brings this action seeking to recover

damages for the Department of Homeland Security's ("DHS") decision to arrest, detain, and

remove plaintiff based on an erroneous determination in 2004 that plaintiff was not entitled to

derivative citizenship. At issue are defendant's motions (i) to dismiss for lack of subject matter

jurisdiction and (ii)to dismiss for failure to state a claim. Because the DHS officials' conduct that

plaintiffchallenges in this case falls within the discretionary function exception ofthe Federal Tort

Claims Act("FTCA"),' this action must be dismissed for lack of subject matter jurisdiction.

                                                         1.2

         Plaintiff was bom in El Salvador on January 20, 1978. According to the Complaint,

plaintiff first entered the United States at age two or three and was granted lawful permanent

residence in the United States on or about September 1,1987. Plaintiffs parents divorced in 1983,


'28U.S.C. §§2671 etseq.
^ The Fourth Circuit has explained that when the defendant challenges the factual basis for subject matter
jurisdiction,"the district court is to regard the pleadings' allegations as mere evidence on the issue, and may
consider evidence outside the pleadings without converting the proceeding to one for summary judgment."
Richmond, Fredericksburg & Potomac R. Co. v. United States, 945 F.2d 765, 768(4th Cir. 1991); see also Williams
V. United States, 50 F.3d 299,304(4th Cir. 1995). Accordingly, the facts recited herein are derived from the facts
alleged in the Complaint and the exhibits submitted by the parties to supplement the Complaint's factual allegations.
                                                          1
